 1

 2

 3

 4

 5
                                                                      JS-6
 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11 KAIZEN ADVISORS, LLC, a Nevada               Case No. 2:19-cv-01388 FMO (SKx)
     limited liability company,
12
                 Plaintiff,
13                                              ORDER ON STIPULATION [54] OF
           v.                                   DISMISSAL
14
     AO EYEWEAR, INC., a Delaware
15 corporation; ALAN MCKINLEY, an
     individual; EUROPA EYE WEAR
16 CORP., an Illinois corporation, doing
     business as EUROPA
17 INTERNATIONAL, CINZIA, and
     STATE OPTICAL CO.; and DOES 1-
18 20, inclusive,

19               Defendants.
20

21         Having reviewed the Stipulation by Plaintiff Kaizen Advisors, LLC and
22 Defendants AO Eyewear, Inc., Alan McKinley, and Europa Eyewear Corp. dba

23 Europa International, Cinzia, and State Optical Co. (collectively, the “Parties”), it is

24 hereby ORDERED that the action is hereby dismissed with prejudice. The court will

25 not retain jurisdiction to enforce the settlement agreement. See Kokkonen v.

26 Guardian Life Ins. Co. of Am., 511 U.S. 375, 381-82, 114 S.Ct. 1673, 1677 (1994).

27 Dated: February 3, 2020                                       /s/                      .
                                                        Hon. Fernando M. Olguin
28                                                     United States District Judge
